                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CASE NO.: 1:17-CR-69-TLS
                                              )
IVAN JAIMES-MOLINA                            )

                                    OPINION AND ORDER

       On November 29, 2017, an officer from the DeKalb County Sheriff’s Department

initiated a traffic stop of Defendant Ivan Jaimes-Molina’s vehicle after observing the vehicle

speeding. During the traffic stop, with the assistance of a drug detecting K-9, the officer

uncovered drugs and a firearm. On December 19, 2017, a grand jury indicted the Defendant for

knowingly and intentionally possessing with the intent to distribute 50 grams or more of

methamphetamine in violation of 21 U.S.C. § 841(a)(1) (Count 1), and being an illegal alien

unlawfully possessing a firearm in violation of 18 U.S.C. 922(g)(5) (Count 2).

       On April 5, 2018, the Defendant filed a Motion to Suppress [ECF No. 28] evidence

obtained as a result of and in conjunction with the stop on November 29, 2017. Upon referral

from this Court, Magistrate Judge Paul R. Cherry held an evidentiary hearing on May 30, 2018,

received post-hearing briefing, and issued a Report and Recommendation (“R&R”) [ECF No.

42], recommending that the Court deny the Defendant’s Motion to Suppress.

       This matter is now before the Court on the Defendant’s Objections to the R&R [ECF No.

44]. On October 31, 2018, the Government filed a Notice [ECF No. 45] advising the Court that

the Government intends to rely both on its September 21, 2018 Response Brief [ECF No. 41] to
the Defendant’s Motion to Suppress and the Magistrate Judges’s R&R in response to the

Defendant’s Objections. The Defendant did not file a reply brief.



                                   STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1)(A)–(B), a magistrate judge does not have authority to issue

a final order on a motion to suppress evidence in a criminal case. Instead, the magistrate judge

submits proposed findings of fact and recommendations to the district court. If a party files a

timely objection to the magistrate judge’s report and recommendation, § 636(b)(1) provides that

       the district judge is to make a de novo determination of those portions of the report
       or specified proposed findings or recommendations to which objection is made.
       The court may accept, reject, modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge also may receive further
       evidence or recommit the matter to the magistrate judge with instructions.

       De novo review does not require a de novo evidentiary hearing, even when witness

credibility is at issue. See United States v. Raddatz, 447 U.S. 667, 673–76 (1980). Neither party

has requested such a hearing, and the Court finds that the record before the Magistrate Judge

Cherry is sufficient to allow this Court to make a de novo determination.



                                        BACKGROUND

       The Defendant’s objections do not dispute the Magistrate Judge’s assessment regarding

the credibility of the witnesses’ testimonies or the Magistrate Judge’s characterization of their

testimonies. Instead, the Defendant challenges the Magistrate Judge’s findings that the evidence

offered at the hearing supports the conclusion that law enforcement did not violate the

Defendant’s Fourth Amendment rights. Accordingly, as they are not disputed by either party, this
Court adopts the Magistrate Judge’s findings of fact regarding the events leading up to and

including the eight-minute traffic stop and dog sniff on November 29, 2017.

       The Magistrate Judge’s recommendation to deny the Defendant’s Motion to Suppress

relies on two independent findings. First, the Magistrate Judge found that Sergeant Todd

McCormick did not unreasonably prolong the traffic stop when he conducted a dog sniff.

Second, that Sergeant McCormick had reasonable suspicion of criminal activity to justify

prolonging the stop to enlarge its scope and deploy his K-9 partner. The Defendant objects to

both findings.



                                            ANALYSIS

   A. The Dog Sniff Did Not Unconstitutionally Prolong Traffic Stop

       The Defendant argues that Sergeant McCormick electing to conduct a dog sniff during a

traffic stop without reasonable suspicion of criminal activity violated the Defendant’s Fourth

Amendment rights against unreasonable searches and seizures.

   The Fourth Amendment’s prohibition from unreasonable searches and seizures “extend[s] to

brief investigatory stops of persons or vehicles that fall short of traditional arrest.” United States

v. Arvizu, 534 U.S. 266, 273 (2002) (internal citations omitted). A routine stop of a vehicle for a

traffic violation is more analogous to a “Terry stop” than to a formal arrest. Rodriguez v. United

States, 135 S. Ct. 1609, 1614 (2015) (citing Knowles v. Iowa, 525 U.S. 113, 117 (1998)).

       Consequently, “[l]ike a Terry stop, the tolerable duration of police inquiries in the traffic-

stop context is determined by the seizure’s ‘mission’—to address the traffic violation that

warranted the stop and attend to related safety concerns.” Rodriguez, 135 S. Ct. at 1614


                                                   3
(emphasis added) (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)). An officer’s mission

in connection with a traffic violation includes determining whether to issue a traffic citation and

conducting “ordinary inquires incident to [the traffic] stop.” See Rodriguez, 135 S. Ct. at 1615

(quoting Caballes, 543 U.S. at 408). “Typically such inquires involve checking the driver’s

license, determining whether there are outstanding warrants against the driver, and inspecting the

automobile’s registration and proof of insurance.” Rodriguez, 135 S. Ct. 1615 (citing Delaware

v. Prouse, 440 U.S., 648, 658–660 (1979)).

       With respect to whether a dog sniff falls within an ordinary inquiry incident to a traffic

stop, the Supreme Court has held that “the use of a well-trained narcotics-detection dog—one

that ‘does not expose noncontraband items that otherwise would remain hidden from public

view,’ . . . generally does not implicate legitimate privacy interests.” Caballes, 543 U.S. at 409

(quoting United States v. Place, 462 U.S. 696, 707 (1983)). Nevertheless, the Court recognized

that a dog sniff “is a measure aimed at detect[ing] evidence of ordinary criminal wrongdoing”

and thus, “[l]ack[s] the same close connection to roadway safety as the ordinary inquiries . . . .”

Rodriquez, 135 S. Ct. at 1615 (quoting Indianapolis v. Edmond, 531 U.S. 32, 40–41 (2000)(other

internal citations omitted)).

       In Rodriguez, the Supreme Court confronted the issue of whether law enforcement may

extend an otherwise completed traffic stop, absent reasonable suspicion, to conduct a dog sniff.

Rodriguez, 135 S. Ct. at 1614. Reaffirming earlier decisions, the Court stated that a traffic stop

becomes unconstitutional once law enforcement prolongs the stop beyond what is reasonably

required to perform the ordinary tasks and inquiries associated with the traffic stop. Id.

(“Authority for the seizure thus ends when tasks tied to the traffic infraction are—or reasonably


                                                 4
should have been—completed.”). Accordingly, the Court stated that a dog sniff incident to a

routine traffic stop is unconstitutional when the “sniff prolongs—i.e., adds time to—the stop.”

Rodriguez, 135 S. Ct. at 1616 (internal quotations omitted).

       The Defendant argues that his Fourth Amendment rights were violated because Sergeant

McCormick intentionally delayed certain ordinary tasks and inquires associated with a routine

traffic stop for speeding so he could conduct a dog sniff without reasonable suspicion. A

chronology of the approximately eight-minute traffic stop will be informative in analyzing

whether Sergeant McCormick unreasonably delayed ordinary inquiries and tasks to conduct a

dog sniff.

                01:41:17 a.m. – The Defendant’s vehicle passes Sergeant McCormick’s position

                 traveling 78 miles per hour in a 70 miles per hour speed zone.

                01:42:05 a.m. – Sergeant McCormick engages his police lights to pull over the

                 Defendant’s vehicle.

                01:42:15 a.m. – The Defendant starts to pull over his vehicle.

                01:42:28 a.m. – Sergeant McCormick initiates a transmission to dispatch and

                 provides his location and the Defendant’s license plate number.

                01:42:31 a.m. – The Defendant’s vehicle comes to a stop.

                01:43:08 a.m. – Sergeant McCormick reaches the passenger side of the

                 Defendant’s vehicle.

                01:43:57 a.m. – Sergeant McCormick begins to walk to his patrol car with the

                 Defendant’s license and registration.




                                                  5
               01:44:12 a.m. – Sergeant McCormick enters his patrol car and subsequently

                begins to write a warning to the Defendant for the speeding violation.

               01:46:27 a.m. – Sergeant McCormick answers a radio safety check.

               01:47:38 a.m. – Sergeant McCormick is outside the patrol car with his K-9

                partner on a leash, and then kneels next to the K-9. Sergeant McCormick finishes

                writing the warning before exiting the patrol car.

               01:47:53 a.m. – Sergeant McCormick initiates a transmission to dispatch for the

                Defendant’s driver’s license check while outside his patrol car with his K-9

                partner.

               01:48:12 a.m. – Sergeant McCormick initiates the dog sniff of the Defendant’s

                vehicle.

               01:48:13 a.m. – Sergeant McCormick’s transmission to dispatch requesting the

                driver’s license check ends.

               01:48:23 a.m. – The K-9 sits at the driver’s door,1 then gets up and continues to

                actively sniff the vehicle.

               01:48:31 a.m. – The K-9 sits a second time at the driver’s door.

               01:50:06 a.m. – Dispatch offers Sergeant McCormick a “full read back” of the

                Defendant’s completed driver’s license check.

               01:50:06 a.m. – Sergeant McCormick requests a “driver status” in lieu of full read

                back.



1
 Sergeant McCormick testified that his K-9 partner is trained to sit when he detects a narcotics odor. (May
30, 2018, Evidentiary Hr’g, Tr. 31–32, 54–55, ECF No. 36.)
                                                    6
                01:50:15 a.m. – Dispatch finishes providing the driver status to Sergeant

                 McCormick. Dispatch informs Sergeant McCormick that Defendant’s license was

                 valid and that the Defendant did not have any outstanding warrants.

                01:50:27 a.m. – Sergeant McCormick acknowledges receiving driver’s license

                 information from dispatch.

(See May 30, 2018, Evidentiary Hr’g, Gov. Exs. 1, 4, 5; Tr. 34–37, 41–44.)

       The Defendant makes conclusory statements that the Magistrate Judge erred in finding

that Sergeant McCormick did not intentionally delay the traffic stop to conduct a dog sniff in

violation of the Fourth Amendment but fails to specify how the dog sniff prolonged the traffic

stop in his Objections. Instead, the Defendant’s Motion to Suppress contains the support for the

Defendant’s argument that Sergeant McCormick intentionally delayed completing ordinary tasks

and inquiries incident to the traffic stop. (See Mot. to Suppress, ¶¶ 5, 9, 16.) Considering the

Defendant’s arguments from his Motion to Suppress, the Defendant appears to object to the

Magistrate Judge’s finding that Sergeant McCormick unreasonably prolonged the traffic stop

because he did not radio dispatch immediately upon returning to his patrol car with the

Defendant’s license and registration (and before Sergeant McCormick started writing the

warning). In other words, the Defendant argues that Sergeant McCormick waited to call dispatch

for the driver’s license check until after he was finished writing the warning because it provided

Sergeant McCormick with a window to conduct the dog sniff before dispatch could provide an

answer to the driver’s license check. (Id.) The Defendant appears to contend that Sergeant

McCormick would not have had this window if he had radioed dispatch before writing the

warning. (Id.)


                                                  7
       The Defendant, however, fails to confront several facts supporting the Magistrate Judge’s

finding that Sergeant McCormick did not prolong any aspect of a task or inquiry associated with

a routine traffic stop, including radioing dispatch for the driver’s license check.

       Sergeant McCormick provided testimony explaining why he did not radio dispatch to

commence the Defendant’s driver’s license check as soon as he returned to the patrol car and,

thus, before he wrote the warning. Sergeant McCormick stated that there was radio traffic

between dispatch and other officers requesting and receiving information. (Tr. 24.) The in-cabin

recording in Sergeant McCormick’s patrol car confirms there was radio traffic between dispatch

and other officers. (Gov. Ex. 4.) Thus, as Sergeant McCormick testified, he had to wait for an

opening in the radio communication to make his request as there was only one radio channel and

one dispatcher for the officers that work for the DeKalb County Sheriff’s Department as well as

the cities of Butler and Waterloo. (Tr. 21.) According to Sergeant McCormick, if he had

requested that dispatch check the Defendant’s driver’s license while Sergeant McCormick was in

the car writing the warning, dispatch would not have been able to attend to his request—hence,

not expediting the eight-minute traffic stop. (Tr. 24.)

       The Defendant attempts to undermine Sergeant McCormick’s testimony, claiming that

Sergeant McCormick’s explanation that the radio traffic was the reason he waited to radio

dispatch for the driver’s license check is contradicted by evidence that there was no radio traffic

for eighty-eight percent of the time Sergeant McCormick was writing the warning in the patrol

car. (See Br. in Supp. of Def.’s Mot. to Suppress p. 3, ECF. No. 37.) This apparent contradiction

is reconciled by Sergeant McCormick’s testimony that he needed to wait for dispatch to answer

officers who had made earlier requests to dispatch before he could make his request as there was


                                                  8
only one dispatcher. (See Tr. 21, 56–57.) According to Sergeant McCormick, radioing in his

request for a driver’s license check during the silent period before dispatch answered other

officers’ requests would not have quickened the traffic stop. (See Tr. 57, 79.)

       The Defendant cites to the chronology, arguing that it demonstrates Sergeant McCormick

needed two and a half minutes to write the warning, 2 and dispatch needed approximately two

minutes to run the driver’s license check. 3 Thus, supposedly, because the time for dispatch to

resolve the driver’s license check was shorter than the time for Sergeant McCormick to write the

warning, the Defendant maintains that even if dispatch was busy answering the calls from other

officers, Sergeant McCormick should have radioed in the driver’s license check. In this way,

dispatch would have had time to deal with the other officer’s requests and then turn to Sergeant

McCormick’s license check request. (See Mot. to Suppress, ¶¶ 5, 9.)

       The Defendant’s suggestion ignores Sergeant McCormick’s uncontested testimony that

there was radio traffic between dispatch and officers when he entered his patrol car to write the

warning. (Tr. 21, 24.) Invariably, even if Sergeant McCormick had radioed dispatch immediately

upon reentering the patrol car, dispatch would have needed more than two minutes to complete

Sergeant McCormick’s driver’s license check because dispatch would simultaneously be

attending to earlier officer requests (Id.) Indeed, consistent with Sergeant McCormick’s



2
  The patrol car’s in-cabin view video recording, which records time lapsed in minutes and seconds as
opposed to time of day, shows Sergeant McCormick began writing the warning at four minutes and thirty-
two seconds. The in-cabin recording shows that at six minutes and fifty-four seconds, Sergeant McCormick
exited the patrol car with the completed written warning. (Gov. Ex. 4; Tr. 34–37.)
3
  Audio recordings between Sergeant McCormick and dispatch show that Sergeant McCormick ended his
transmission to dispatch requesting a driver’s license check at 01:48:13 a.m. At 01:50:11 a.m., dispatch
finished their transmission to Sergeant McCormick informing him that they were ready to provide a “full
read back” for the driver’s license check. (Gov. Ex. 5; Tr. 41–42, 43–44.)
                                                   9
testimony, the reason why dispatch was able to answer Sergeant McCormick’s request for the

Defendant’s driver’s license within two minutes of receiving the request was because Sergeant

McCormick waited until dispatch had resolved earlier officers’ requests. Therefore, the

Defendant’s contention that Sergeant McCormick could have completed the driver’s license

check before he finished writing the warning is unpersuasive.

       Furthermore, even if dispatch could have relayed the driver’s license information to

Sergeant McCormick within two minutes despite the presence of radio traffic, Sergeant

McCormick still would likely not have reduced the duration of the traffic stop had he requested

the driver’s license check before he began to write the warning. The Defendant fails to account

for the time it took Sergeant McCormick to communicate his request for a driver’s license check

and the time it took dispatch to communicate their answer to Sergeant McCormick. The

Defendant calculated that one minute and fifty-seven seconds elapsed from the time Sergeant

McCormick finished radioing the request and the time dispatch began relaying that information

to Sergeant McCormick. (Mot. to Suppress, ¶¶ 5, 9.) Importantly, the Defendant does not

account for the twenty seconds it took Sergeant McCormick to call in the driver’s license to

dispatch and dispatch’s eighteen second call to Sergeant McCormick with the license

information. (Gov. Ex. 5; Tr. 41–44.) Therefore, if Sergeant McCormick had requested the

driver’s license information when he entered his patrol car and started writing the warning, the

total time inside the patrol car would have been extended by thirty-eight seconds—subsuming

any time supposedly saved if Sergeant McCormick had requested the driver’s license check

before writing the warning.




                                                10
       Other than the argument Sergeant McCormick could have multitasked by writing the

warning and initiating the driver’s license check, the Defendant presents no other argument

supporting his proposition that Sergeant McCormick unreasonably prolonged the stop to allow

for the dog sniff. In fact, the chronology reveals that Sergeant McCormick was on-task for the

entirety of the traffic stop, going through the various inquiries and tasks ordinarily associated

with a routine traffic stop. The Court finds no point during the traffic stop where Sergeant

McCormick could be characterized as dawdling.

       Sergeant McCormick’s deliberateness during the traffic stop is attributable to following

the best practices for conducting traffic stops, reinforced by his extensive patrol experience

garnered through performing over 5,000 stops. (Tr. 20.) United States Drug Enforcement Officer

Peter Mooney, an expert witness, testified that law enforcement must stay focused and not rush

during a traffic stop to avoid clerical mistakes and ensure officer safety. (Tr. 79–80.) Officer

Mooney testified: “You do one thing at a time. You finish one thing and then to the next thing

and so forth, and so forth until the traffic stop is completed.” (Tr. 79.) Therefore, in addition to

performing one task at a time—such as radioing dispatch only until after he had written the

warning—Sergeant McCormick also took precautions to ensure his safety during the traffic stop

which invariably added some time. For example, Sergeant McCormick periodically looked up

from his patrol car while writing the warning to check on the Defendant to confirm the

Defendant was not preparing to escape or reach for a weapon. (Tr. 37, 66.) Sergeant McCormick

also walked around behind his patrol car to approach the passenger side of the Defendant’s

vehicle, instead of walking directly from the patrol car’s driver’s door to the Defendant’s car’s

driver’s door, because the stop occurred at night on a highway with a relatively high-level of


                                                  11
truck traffic. (Tr. 37, 44.) Hence, consistent with the Supreme Court and Seventh Circuit case

law, Sergeant McCormick did not unconstitutionally prolong the stop by electing to perform one

task at a time, such as writing the warning before radioing dispatch, to ensure an orderly and safe

traffic stop. See e.g., United States v. Stewart, 902 F.3d 664, 672 (7th Cir. 2018) (“Because

traffic stops are ‘especially fraught with danger to police officers,’ an officer may . . . take

‘certain negligibly burdensome precautions in order to complete his mission safely.’” (quoting

Rodriguez, 135 S. Ct. at 1616)).

       The Defendant contends, in conclusory fashion, that the Magistrate Judge’s findings with

respect to the dog sniff incident to a traffic stop contravenes the Supreme Court’s decision in

Rodriguez. Although the Defendant is right that Rodriguez provides the correct framework to

evaluate whether a dog sniff incident to a traffic stop is constitutional, Rodriguez does not

prohibit the dog sniff in this instant case. In Rodriguez, the officer in question stopped the

defendant’s vehicle for a traffic violation and completed writing the warning and other ordinary

traffic stop tasks in twenty-two minutes. See 135 S. Ct. at 1613. After completing the traffic

stop’s mission, the officer asked the defendant to consent to a dog sniff. Id. The defendant

refused. Id. Nevertheless, eight minutes later, the officer and a backup officer initiated a dog

sniff, which uncovered drugs. Id. The Court found that the traffic stop was delayed by eight

minutes due to the dog sniff, and not delayed due to any task or inquiry ordinarily associated

with a stop for a traffic violation or to ensure safety—thereby violating the defendant’s Fourth

Amendment rights. Id., at 1616–17.

       No such delay is present in this case. At the outset, even if Sergeant McCormick had

conducted the traffic stop as the Defendant proposes—radioing dispatch before starting to write


                                                  12
the warning—there is no evidence, as explained above, to support that the Defendant’s

contention that his alternative approach would have expedited the traffic stop. Furthermore,

Sergeant McCormick is not required to perform a traffic stop in a manner the Defendant deems

most time efficient; Sergeant McCormick is required to conduct a traffic stop that does not cause

an unreasonable delay beyond what is required to complete the mission of the stop. See United

States v. Sharpe, 470 U.S. 675, 687 (1985) (“The question is not simply whether some other

alternative was available, but whether the police acted unreasonably in failing to recognize or to

pursue it.” (emphasis added)). The Defendant presents no argument that Sergeant McCormick

electing to conduct a dog sniff while waiting for dispatch’s driver’s license check, after writing

the warning, led to an unreasonable delay akin to the delay in Rodriguez, where the officers

elected to complete a dog sniff eight minutes after the completion of a twenty-two minute traffic

stop mission. Therefore, contrary to the Defendant’s summary assertions, the Magistrate Judge

was correct in finding that the dog sniff did not unconstitutionally delay the traffic stop.



B.     Sergeant McCormick Had Reasonable Suspicion of Drug Activity to Prolong Traffic
       Stop and Conduct Dog Sniff

       The Magistrate Judge found that the dog sniff did not violate the Defendant’s Fourth

Amendment rights for the independent reason that Sergeant McCormick had reasonable

suspicion of criminal activity to prolong the stop and enlarge its scope. The Defendant contends

that the alleged suspicious circumstances the Magistrate Judge cites fails to give rise to the

requisite reasonable suspicion of criminal activity to justify a dog sniff.

       The Supreme Court has stated that officers “may conduct certain unrelated checks during

an otherwise lawful traffic stop.” Rodriguez, 135 S. Ct. at 1615. “But . . . [an officer] may not do

                                                 13
so in a way that prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual.” Id. Information that is obtained during the mission of the stop pursuant

to a traffic violation “may provide the officer with reasonable suspicion of criminal conduct that

will justify prolonging the stop to permit a reasonable investigation.” United States v. Figueroa-

Espana, 511 F.3d 696, 702 (7th Cir. 2007) (internal citations omitted). Hence, an officer may

conduct a dog sniff to investigate criminal activity during a routine traffic stop, even if it extends

the duration of the stop, provided that the officer obtained information during the stop giving rise

to reasonable suspicion of criminal activity. See United States v. Walton, 827 F.3d 682, 687 (7th

Cir. 2016) (finding that the officer obtained information giving rise to the requisite reasonable

suspicion during a traffic stop to prolong the stop beyond its mission to conduct a dog sniff).

        A court is to analyze “the totality of the circumstances—the whole picture” to determine

whether law enforcement formed the requisite reasonable suspicion needed to prolong a traffic

stop. United States v. Cortez, 449 U.S. 411, 417 (1981). Although the “totality-of-the-

circumstances test does not bar courts from discussing factors separately,” a “divide-and-conquer

analysis that examines each factor supporting reasonable suspicion in isolation is not permitted.”

United States v. Rodriguez-Escalara, 884 F.3d 661, 668 (7th Cir. 2018) (internal quotations

omitted) (quoting Dist. of Columbia v. Wesby, 138 S. Ct. 577, 588 (2018)).

        The Magistrate Judge found that, to the extent the dog sniff delayed the traffic stop,

Sergeant McCormick had reasonable suspicion to do so. The Magistrate Judge identified specific

and articulable facts giving rise to Sergeant McCormick’s reasonable suspicion of criminal

activity.




                                                  14
   1. Sergeant McCormick observed that the Defendant’s Florida driver’s license had a “red

       temporary notation,” which led Sergeant McCormick to suspect that the Defendant was

       illegally in the United States.

   2. Sergeant McCormick suspected the Defendant was a drug courier as i) the Defendant was

       stopped near the border with the State of Michigan, a known “source state” for drugs; ii)

       the Defendant was traveling a long distance in someone else’s car, which the Defendant

       vaguely explained belonged to a relative; and iii) the Defendant had clothes and trash

       haphazardly scattered about his car, suggesting that he was living out of his car for a

       long-distance trip.

   3. Based on his over 5,000 traffic stops, Sergeant McCormick perceived the Defendant to be

       abnormally nervous and noted that the Defendant only provided vague and cryptic

       responses to his questions.

(R&R, at 20.)

       The Defendant objects on two grounds. First, that Defendant argues that Sergeant

McCormick’s observation that the Defendant had “clothes strewn about the cabin of the vehicle”

did not give rise to the requisite reasonable suspicion to prolong the stop and conduct a dog sniff.

(Def.’s Objections, at pp. 3–4.) Second, the Defendant contends Sergeant McCormick’s alleged

suspicion that the Defendant’s temporary Florida driver’s license raised the possibility that the

Defendant was an illegal immigrant was impermissible to give rise to the requisite reasonable

suspicion that the Defendant was an illegal immigrant because such a notification does not

necessarily mean that its holder is an illegal immigrant. (Id.)




                                                 15
       Although the Defendant may be correct that the above-listed suspicious circumstances

individually do not give rise to reasonable suspicion, this Court agrees with the Magistrate

Judge’s finding that, after examining the totality of the circumstances, Sergeant McCormick had

reasonable suspicion of criminal activity to justify a dog sniff. The Sixth Circuit case of United

States v. Orsolini, 300 F.3d 724 (6th Cir. 2002), provides an illustrative example of how

suspicious circumstances similar to those present in this case may not individually give rise to

reasonable suspicion alone but nevertheless give rise to reasonable suspicion when viewed

together.

       In Orsolini, an officer pulled over the defendant and a passenger for speeding and called

for assistance. 300 F.3d at 726–27. After the second officer arrived, the officers together began

to question the defendant and the passenger. Id. The first officer issued the defendant a citation

for speeding and told the defendant he was free to leave. Id. As the defendant was preparing to

leave, the second officer began inquiring whether there was any contraband in the defendant’s

vehicle and asked if he would consent to a search. Id. The defendant consented but withdrew his

consent once the officers directed him and the passenger to stand on the road. Id. The officers

ultimately conducted a dog sniff and uncovered contraband. Id. The district court found that the

officers did not have the requisite reasonable suspicion to prolong the stop after the defendant

received his citation for speeding. Id.

       The Sixth Circuit reversed because it found the district court erred by considering the

factors giving rise to reasonable suspicion in isolation and failed to weigh certain significant

facts the officers observed during the stop. Id., at 728–29. According to the circuit court, the

district court failed to take into account that the officers observed that: 1) the defendant’s only


                                                 16
proof of identification was a photocopy of a temporary, out-of-state driver’s license; 2) luggage

was in the back seat of the defendant’s vehicle as opposed to the trunk; and 3) there were piles of

clothes and food wrappers strewn around the vehicle’s interior suggesting the defendant and

passenger were travelling a long distance without stopping. Id. The Sixth Circuit concluded that

although none of the three above-listed factors individually create reasonable suspicion of

criminal activity, when they are examined together with additional factors the district court did

consider—such as the defendant’s nervousness and purchase of the vehicle from a “source city

for drugs”—they collectively give rise to reasonable suspicion of drug trafficking to delay the

stop and conduct a dog sniff. See id.

        Similarly, in this case, though Sergeant McCormick’s observations may not individually

give rise to reasonable suspicion, collectively, they do. Consistent with Orsolini, the Defendant’s

temporary and out-of-state driver’s license, the Defendant’s clothes and trash strewn around the

vehicle’s interior, the Defendant’s nervousness and vague answers to Sergeant McCormick’s

questions,4 and the fact that the Defendant was traveling a long-distance and south-bound from

Michigan, a “source state” for drug trafficking, at 1:40 a.m., together gives rise to the requisite

reasonable suspicion that the Defendant was engaged in drug trafficking activity. Hence, this

Court finds that the Magistrate Judge did not err in finding that Sergeant McCormick had

reasonable suspicion of criminal activity to prolong the traffic stop and conduct a dog sniff.




4
  The Seventh Circuit stated that “nervousness alone is insufficient to support a finding of probable cause
or reasonable suspicion.” See e.g., United States v. Leiva, 821 F.3d 808, 818 (7th Cir. 2016) (emphasis
added); Huff v. Reichert, 744 F.3d 999, 1007 n.3 (7th Cir. 2014) (“[O]ur circuit . . . has held that nervousness
is of limited value in assessing reasonable suspicion . . . .” (internal quotations omitted)). Accordingly, this
Court affords minimal value in its reasonable suspicion analysis to Sergeant McCormick’s observation that
the Defendant was nervous during the traffic stop.
                                                      17
                                           18
                                       CONCLUSION

          For the reasons stated above, the Court ADOPTS the Report and Recommendation [ECF

No. 42] and DENIES the Motion to Suppress [ECF No. 28]. A separate scheduling order will be

issued.

          SO ORDERED on December 4, 2018.

                                            s/ Theresa L. Springmann
                                            CHIEF JUDGE THERESA L. SPRINGMANN
                                            UNITED STATES DISTRICT COURT
